*610OPINION.
James:
The taxpayer contends that he should be permitted to increase the amount of accounts receivable as of the beginning of 1919, in connection with the adjustment made by the Commissioner to determine his net income, to approximately $10,000 or $12,000, this being his personal recollection of the accounts which he thinks were then outstanding. The point is material inasmuch as the Commissioner has increased gross income by the amount of accounts receivable at the end of the year in excess of those at the beginning. We are not satisfied from the evidence that the taxpayer has any substantial grounds for fixing the amount claimed as the accounts receivable on January 1, 1919. He claims that memoranda of his accounts receivable were in part destroyed after 1919, but is unable to explain why some of the accounts were destroyed and others were not. The bookkeeper who might .have testified directly with respect to these matters, he stated, had left town and her whereabouts were unknown to him.
We are satisfied that the taxpayer expended the sums above mentioned as an incident to business trips and not as personal expenses, and these amounts will be allowed as deductions in determining his *611net income subject to tax in the years 1919 and 1920. In other respects the determination of the Commissioner is approved.
ARundell not participating.